Citation Nr: 0018636	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  95-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.  

In a March 1987 Board decision, service connection for the 
cause of the veteran's death was denied.  That decision would 
ordinarily be final, however, in Nehmer v. United States 
Veterans Administration, the District Court invalidated a 
portion of former 38 C.F.R. § 3.311a, pertaining to the 
adjudication of claims based on exposure to herbicides 
containing dioxin, holding that the regulation was based on 
an incorrect interpretation of the requirements of the Dioxin 
Act.  Nehmer v. United States Veterans Administration, 
712 F.Supp. 1404, 1423 (N.D. Cal. 1989).  The invalidated 
regulation had become effective September 25, 1985. 50 Fed. 
Reg. 34, 458 (1985).  The court also voided all benefit 
denials made under the invalidated regulation and remanded 
the matter to VA for further proceedings not inconsistent 
with the court's opinion.  Id, VAOPGCPREC 15-95 (June 2, 
1995).  

The District Court subsequently clarified that it intended to 
invalidate previous denials made on any basis where the 
disability was subsequently found to be due to inservice 
exposure to herbicidal agents. Nehmer v: United States 
Veterans Administration (Nehmer II), 32 F. Supp. 2d 1175, 
1183 (N.D. Cal. 1999). 

Because new regulations pertaining to the adjudication of 
claims of service connection for claims asserted as secondary 
to exposure to Agent Orange during service were promulgated 
subsequent to the denial of the veteran's earlier claim, the 
Board concludes (as did, apparently, the RO), that the 
appellant's claim for service connection for the cause of the 
veteran's death should be considered on a de novo basis. See 
McCartt v. West, 12 Vet. App. 164, 167 (1999); Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), cert. denied, 115 S. Ct. 61 (1994).

It is noted that in the appellant's March 1995 substantive 
appeal, she asserted that she wished to appear before a 
member of the Board at a local VA office.  However, in a 
statement dated May 1999, she wrote that she wished to 
withdraw her request for a Travel Board hearing.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran died on March [redacted], 1982.  Immediate cause 
of death was listed as acute respiratory failure due to pneumonia 
and pulmonary infarct.  Astrocytoma grade II was noted to be a 
significant condition contributing to death, but not related 
to the immediate cause of death.  The appellant's argument is 
that the veteran's astrocytoma was caused by his exposure to 
Agent Orange during his period of military service in 
Vietnam.

This case must be remanded for the following reason:  The 
Board of Veterans' Appeals may not consider a case on a basis 
different from the basis on which the RO decided the case, 
unless the Board first assures that the appellant is afforded 
adequate notice of the basis of the decision, along with an 
opportunity to present evidence and arguments.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

In its April 1994 rating decision, the RO determined that the 
condition claimed was not a condition for which presumptive 
service connection could be granted.  In the February 1995 
statement of the case, the RO again determined that 
astrocytoma was not a condition for which presumptive service 
connection could be granted due to herbicide exposure.  The 
RO cited 38 C.F.R. § § 3.307 and 3.309 regarding diseases 
subject to presumptive service connection.  Although the RO 
cited 38 C.F.R. § 3.307 (a) (3) which notes that presumptive 
service connection can be granted for chronic diseases when 
they became manifest to a degree of 10 percent or more within 
one year of service, they did not specifically note that a 
brain tumor was a chronic disease for which service 
connection could be granted on a presumptive basis.  In its 
June 1997 Supplemental Statement of the Case (SSOC), the RO 
again determined that astrocytoma was not a disease for which 
presumptive service connection was warranted.  

In fact, the appellant has asserted that the veteran suffered 
from headaches and vision problems when he returned from 
service and that these were early manifestations of his 
astrocytoma.  It is noted that a brain tumor is a chronic 
disease pursuant to 3.309 (a) for which service connection 
can be granted if it manifests itself to a degree of 10 
percent or more within one year of leaving service.  In the 
September 1985 Statement of the Case (which was part of the 
underlying appeal in the Board's March 1987 denial, which as 
noted in the introduction was not final), the RO did 
specifically consider whether the  veteran's brain tumor had 
manifested itself to a degree of 10 percent or more within 
one year of leaving service.  

It is also noted that the RO did not consider any other basis 
for service connection for the cause of the veteran's death 
other than presumptive service connection, i.e., 38 C.F.R. 
§ 3.303.  It is noted that an appellant can also establish 
service connection for residuals of exposure to Agent Orange 
by showing that a disability, i.e., astrocytoma and the 
veteran's resulting death, was in fact causally linked to 
such exposure.  See Brock v. Brown, 10 Vet. App. 155, 160 
(1997); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994), citing 38 C.F.R. § 3.303; see also 38 U.S.C.A. §§ 
1113(b), 1116.  

For a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service- connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition. Ruiz v. 
Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. App. 
423 (1995).

It is noted that the record currently contains no medical 
evidence that indicates that a service-connected disability 
either caused or contributed substantially and materially to 
the veteran's death; indeed, at the time of his death, 
service connection was not in effect for any disability.  In 
light of the foregoing, the RO must provide the appellant 
with an SSOC containing all pertinent laws and regulations 
relating to her claim for service connection for the cause of 
the veteran's death, to include consideration as to whether 
service connection is warranted on a direct basis (to include 
the standard for submitting a well-grounded claim) as well as 
on a presumptive bases for chronic diseases and for exposure 
to Agent Orange.

Thus, on remand, in addition to determining whether service 
connection is warranted on a presumptive basis for chronic 
diseases and for exposure to Agent Orange, the RO should 
consider the veteran's claim on a direct basis as well.  The 
RO should specifically advise the appellant that, in the 
event the claim is not granted, medical evidence of a nexus 
between the veteran's death and his period of service (to 
include Agent Orange exposure therein) is needed to support 
her claim for service connection for the cause of his death.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. 
§ 5103 (1999).  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should advise the appellant of 
the necessity of submitting medical 
evidence showing a relationship between 
the veteran's death and his period of 
military service.  

3.  After completion of the above, and 
any other development deemed warranted by 
the record, the RO should readjudicate 
the claim for service connection for the 
cause of the veteran's death.  The RO 
should consider whether service 
connection is warranted on a direct basis 
as well as on a presumptive basis for 
chronic diseases and for exposure to 
Agent Orange.  In doing so, the RO must 
provide adequate reasons and bases for 
its determination.  If the benefits 
requested by the appellant continue to be 
denied, she and her representative must 
be furnished a supplemental statement of 
the case which cites all applicable laws 
and regulations regarding direct and 
presumptive service connection, and be 
given an opportunity to submit written or 
other argument in response thereto before 
her case is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




